RIPPLE, Circuit Judge,
concurring.
The ultimate issue presented in this case is not whether Mr. Ristoff requested and was wrongfully denied sick leave. Rather, as Mr. Ristoff submits, the issue is whether the FAA failed to accommodate reasonably Mr. Ristoff’s handicap. The record makes clear, when read in totality, that the FAA did not fall short in this regard.
Particularly telling is the testimony of Mr. Halle, one of Mr. Ristoff’s supervisors. Several weeks before the strike, Mr. Halle told Mr. Ristoff that sick leave would not be available in the advent of a strike, but that Mr. Ristoff should keep him informed of his state of readiness as the strike date approached. R.54 (deposition of Leroy Halle at 41); R.49 (deposition of George Ristoff at 111-12). Despite having been so told, Mr. Ristoff’s subsequent conversation on July 31 with Mr. Bartels focused entirely on sick leave — an alternative already precluded by Mr. Halle. The record then demonstrates that Mr. Ristoff made no real effort to secure other arrangements, even though he had been told that they were *1245possible. Instead, the record shows that, on repeated occasions, he joined his colleagues at their strike demonstrations. R.49 (deposition of George Ristoff at 98, 102-03).
Under these circumstances, the record establishes as a matter of law that the agency did not fail to accommodate reasonably Mr. Ristoff’s condition. On that ground, I am pleased to join the judgment of the court.